DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  The finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites the limitation "the wake-up signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent Application Publication 2010/0021314 by Lee (“Lee”) and U.S. Patent 4,467,657 issued to Olsson (“Olsson”).


an accelerometer (110, Claim 41) mounted on a pump housing (157) of a positive displacement pump (paragraph [0020]) and configured to sense a vibration associated with the positive displacement pump on start-up (paragraph [0025], where vibrations occur on and after start-up);
a processor (101; paragraphs [0040] and [0019]) communicatively coupled to the accelerometer (see Fig. 1) and configured to initiate execution (paragraph [0019]);
the processor configured to receive the sensor data and configured to analyze the sensor data (paragraph [0039]); and
at least one communication interface (implicitly provided to communicate to a central host; paragraph [0056]) coupled to the processor (101) configured to transmit the sensor data to another device (paragraph [0056]).
	Adnan does not disclose that the accelerometer is configured to generate a wake-up signal and a processor configured to initiate execution upon receiving the wake-up signal.
However, Shekhar discloses an accelerometer (250) configured to generate a wake-up signal (paragraph [0032]) and a processor (220) configured to initiate execution upon receiving the wake-up signal (paragraph [0032]).  Furthermore, Melker discloses an accelerometer (1/2) configured to generate a wake-up signal (col. 20, lines 20-28) and a processor (1/110) configured to initiate execution upon receiving the wake-up signal (col. 20, lines 20-28 and 38-44).

	Adnan as modified by Shekhar and Melker does not disclose a pressure strain gauge as recited.
However, Lee discloses a pressure strain gauge (46, 50) mounted directly on a housing (28) and configured to sense, in response to an initiated execution of a processor (52), deformity in the housing caused by alternating high and low pressures within the housing during operations and generate sensor data (paragraphs [0023] and [0025]);
the processor (52) configured to receive the sensor data from the pressure strain gauge and configured to analyze the sensor data (paragraphs [0028] and [0040]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system and processor of Adnan, Shekhar and Melker by including the pressure strain gauge as disclosed by Lee in order to measure parameters of the system and the pump including the work performed without having sensing devices attached to moving members in the interior of the system (Lee: paragraphs [0018] and [0040]).
Adnan as modified by Shekhar, Melker and Lee discloses a pressure strain gauge (Lee: 46, 50) mounted directly on the pump housing (Adnan: 157 and Lee: 28) and configured to sense, in response to an initiated execution of the processor (Adnan: 101 and Melker: 1/100 and Lee: 52) due to the wake up signal (Melker: once the 
Adnan as modified by Shekhar, Melker and Lee does not disclose that the processor is configured to determine a cycle count value for the positive displacement pump and that the at least one communication interface coupled to the processor is configured to transmit the cycle count value to another device.
However, Olsson discloses a processor (46, 19, 8) that is configured to determine a cycle count value (an output based on counted revolutions; col. 2, lines 47-50; col. 2, line 59 - col. 3, line 6; and col. 3, lines 26-32) for a positive displacement pump (col. 2, lines 34-38) and at least one communication interface (connecting 19 and 15) coupled to the processor that is configured to transmit the cycle count value to another device (15).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processor of Adnan, Shekhar, Melker and Lee by including the functions of determining a cycle count and transmitting the cycle count as disclosed by Olsson in order to measure the flow of a medium through a pump without the use of expensive flowmeters (Olsson: col. 1, lines 21-41).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent Application Publication 2010/0021314 by Lee (“Lee”) and U.S. Patent 4,467,657 issued to Olsson (“Olsson”) as applied to claim 1, further in view of CN 204029129 by Ji et al. (“Ji”).

As for claim 2, Adnan as modified by Shekhar, Melker, Lee and Olsson discloses all the limitations of the claimed invention
except that the at least one communication interface includes a wireless communication interface selected from the group consisting of WiFi, Bluetooth, ZigBee, Z-Wave, NFC, RFID, and IR.
However, Ji discloses at least one communication interface that includes a wireless communication interface selected from the group consisting of WiFi, Bluetooth, ZigBee (Abstract), Z-Wave, NFC, IR, RFID, and.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the communication interface of Adnan, Shekhar, Melker, Lee and Olsson to include a wireless communication interface as disclosed by Ji in order to allow reliable, unmanned, real-time monitoring of a pump station (Ji: Abstract).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent Application Publication 2010/0021314 by Lee (“Lee”) and U.S. Patent 4,467,657 issued to Olsson (“Olsson”) as applied to claim 1, further in view of U.S. Application Publication 2014/0262237 by Walton et al. (“Walton”).

As for claim 3, Adnan as modified by Shekhar, Melker, Lee and Olsson discloses all the limitations of the claimed invention
except a test port in communication with the processor.
However, Walton discloses a test port (implicitly provided to allow communication; paragraph [0186]) in communication with a processor (302).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Adnan, Shekhar, Melker, Lee and Olsson by including the test port as disclosed by Walton in order to facilitate software and hardware updates for the system (Walton: paragraph [0186]).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent 4,467,657 issued to Olsson (“Olsson”) and CN 204029129 by Ji et al. (“Ji”).

at least one sensor (110 or 120) mounted on a housing (157) of a hydraulic fracturing equipment (157) and configured to measure a particular aspect of the equipment during operations and generate sensor data (paragraph [0025]);
a processor (101; paragraphs [0040] and [0019]) configured to receive the sensor data from the at least one sensor and configured to analyze the sensor data (paragraph [0039]); and
at least one communication interface (implicitly provided to communicate to a central host; paragraph [0056]) coupled to the processor (101) configured to transmit the sensor data to another device (paragraph [0056]).
Adnan does not disclose that the processor is configured receive a wake-up signal from the at least one senor and to interpreted the sensor data as a wake-up signal indicative of sensing start-up operation of the equipment.
However, Shekhar discloses a processor (220) that is configured receive a wake-up signal from at least one sensor (paragraph [0032], where the sensor is an accelerometer) and to interpreted the sensor data as a wake-up signal indicative of sensing start-up operation of equipment (paragraph [0032]).  Furthermore,  Melker discloses a processor (1/110) that is configured receive a wake-up signal from at least one sensor (1/2 or 1/4) and to interpreted the sensor data as a wake-up signal indicative of sensing start-up operation of equipment (col. 20, lines 20-28).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the at least one sensor and 
Adnan as modified by Shekhar and Melker does not disclose that the processor is configured to determine a cycle count value for the hydraulic fracturing equipment and that the at least one communication interface coupled to the processor is configured to transmit the cycle count value to another device.
However, Olsson discloses a processor (46, 19, 8) that is configured to determine a cycle count value (an output based on counted revolutions; col. 2, lines 47-50; col. 2, line 59 - col. 3, line 6; and col. 3, lines 26-32) for a positive displacement pump (col. 2, lines 34-38) and at least one communication interface (connecting 19 and 15) coupled to the processor that is configured to transmit the cycle count value to another device (15).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processor of Adnan, Shekhar and Melker by including the functions of determining a cycle count and transmitting the cycle count as disclosed by Olsson in order to measure the flow of a medium through a pump without the use of expensive flowmeters (Olsson: col. 1, lines 21-41).
Adnan as modified by Shekhar, Melker and Olsson does not disclose that the at least one communication interface includes a wireless communication interface configured to wirelessly transmit.
However, Ji discloses at least one communication interface that includes a wireless communication interface configured to wirelessly transmit (Abstract).


As for claim 5, Adnan as modified by Shekhar, Melker, Olsson and Ji discloses that the least one communication interface is selected from the group consisting of WiFi, Bluetooth, ZigBee (Ji: Abstract), Z-Wave, NFC, IR, RFID, and IR.

As for claim 6, Adnan as modified by Shekhar, Melker, Olsson and Ji discloses that the at least one sensor (Adnan: 110) is selected from the group consisting of strain gauge, pressure sensor, accelerometer (Adnan: Claim 41), vibration sensor, piezoelectric element, proximity sensor, linear variable displacement transducer, load cell, and flow meter.

As for claim 7, Adnan as modified by Shekhar, Melker, Olsson and Ji discloses that the universal monitoring system is applicable to monitor equipment selected from the group consisting of positive displacement pump (Adnan: paragraph [0020]), a slurry blender, fracturing fluid tank, high-pressure flow iron (pipe or conduit), charge pump (which is typically a centrifugal pump), trailer, valve, wellhead, and conveyer.



As for claim 9, Adnan as modified by Shekhar, Melker, Olsson and Ji discloses that the at least one sensor (Adnan: 120) is mounted to at least one of an interior or exterior surface of the pump housing of a power end of the positive displacement pump (see Fig. 1).

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent Application Publication 2010/0021314 by Lee (“Lee”), U.S. Patent 4,467,657 issued to Olsson (“Olsson”) and U.S. Patent 10,584,698 issued to Haddad et al. (“Haddad”).

As for claim 10, Adnan discloses a universal monitoring method applicable to a variety of hydraulic fracturing equipment (Abstract), comprising:
sensing a vibration (paragraph [0025]) in a pump housing (157) associated with a positive displacement pump (paragraph [0020]) on start-up;
initiating operation of a sensor (110, 120) mounted on a pump housing (see Fig. 1) of the positive displacement pump (paragraph [0019]);

	Adnan does not disclose generating a wake-up signal or initiating, in response to the wake-up signal, operation of an additional device.
However, Shekhar generating a wake-up signal (paragraph [0032]) and initiating, in response to the wake-up signal, operation of an additional device (paragraph [0032]).  Furthermore, Melker discloses generating a wake-up signal and initiating, in response to the wake-up signal, operation of an additional device (col. 20, lines 20-28 and col. 20, lines 38-44).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Adnan by including the step of generating a wake-up signal and initiating an additional device as disclosed by Shekhar and Melker in order to reduce power consumption (Melker: col. 20, lines 25-28).
Adnan as modified by Shekhar and Melker does not disclose sensing, by the sensor, deformity in the pump housing as recited.
However, Lee discloses sensing, by a sensor (46, 50), deformity in a pump housing (28) caused by alternating high and low pressures within the pump housing during pump operations and generating sensor data; (paragraphs [0023] and [0025]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Adnan, Shekhar and Melker by including the step of sensing deformity as disclosed by Lee in order to measure parameters of the system and the pump including the work performed without 
Adnan as modified by Shekhar, Melker and Lee does not disclose determining a cycle count value for the positive displacement pump.
However, Olsson discloses a processor (46, 19, 8) that is configured to determine a cycle count value (an output based on counted revolutions; col. 2, lines 47-50; col. 2, line 59 - col. 3, line 6; and col. 3, lines 26-32) for a positive displacement pump (col. 2, lines 34-38).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Adnan, Shekhar, Melker and Lee by including the step of determining a cycle count as disclosed by Olsson in order to measure the flow of a medium through a pump without the use of expensive flowmeters (Olsson: col. 1, lines 21-41).
Although Adnan as modified by Shekhar, Melker, Lee and Olsson discloses that the sensor data and the cycle count value are data generated by sensors (Adnan: paragraph [0039] and Olsson: col. 2, lines 47-50; col. 2, line 59 - col. 3, line 6; and col. 3, lines 26-32), Adnan as modified by Melker, Lee and Olsson does not disclose storing the sensor data and the cycle count value.
However, Haddad discloses storing data generated by sensors (col. 8, line 66 - col. 9, line 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Adnan, Shekhar, Melker, Lee and Olsson by including the step of storing data generated by sensors 

As for claim 12, Adnan as modified by Shekhar, Melker, Lee, Olsson and Haddad discloses that sensing, by the sensor, deformity in the pump housing comprises sensing, by a strain gauge (46, 50), deformity in the pump housing (Lee: paragraphs [0023] and [0025]).

As for claim 13, Adnan as modified by Shekhar, Melker, Lee, Olsson and Haddad discloses sensing, by a fluid pressure sensor (Adnan: 179), pressure of fluids within the pump housing (paragraph [0036]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent Application Publication 2010/0021314 by Lee (“Lee”), U.S. Patent 4,467,657 issued to Olsson (“Olsson”) and U.S. Patent 10,584,698 issued to Haddad et al. (“Haddad”) as applied to claim 10, further in view of CN 204029129 by Ji et al. (“Ji”).

As for claim 11, Adnan as modified by Shekhar, Melker, Lee, Olsson and Haddad discloses all the limitations of the claimed invention

However, Ji discloses wirelessly transmitting sensor data to another device (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Adnan, Shekhar, Melker, Lee and Olsson by including the step of wirelessly transmitting as disclosed by Ji in order to allow reliable, unmanned, real-time monitoring of a pump station (Ji: Abstract).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0006089 by Adnan et al. (“Adnan”) in view of WO 2018/109572 by Shekhar et al. (“Shekhar”), U.S. Patent 9,950,112 issued to Melker et al. (“Melker”), U.S. Patent Application Publication 2010/0021314 by Lee (“Lee”), U.S. Patent 4,467,657 issued to Olsson (“Olsson”) and U.S. Patent 10,584,698 issued to Haddad et al. (“Haddad”) as applied to claim 10, further in view of U.S. Patent 9,915,572 issued to Teil (“Teil”).

As for claim 14, Adnan as modified by Shekhar, Melker, Lee, Olsson and Haddad discloses all the limitations of the claimed invention
except sensing, by a piezoelectric sensor, deformation in the pump housing.
Instead, Lee discloses sensing, by a strain gauge (46, 50), deformation in the pump housing (Lee: paragraphs [0023] and [0025]).

Because Lee and Teil both disclose sensors for sensing deformation in a housing, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application so substitute the piezoelectric sensor of Teil for the strain gauge of Lee to achieve the predictable result of sensing deformation in a housing.

As for claim 15, Adnan as modified by Shekhar, Melker, Lee, Olsson and Haddad discloses all the limitations of the claimed invention
except sensing, by a piezoelectric sensor, displacement of a portion of the pump housing.
Instead, Lee discloses sensing, by a strain gauge (46, 50), displacement of a portion of the pump housing (Lee: paragraphs [0023] and [0025]).
However, Teil discloses sensing, by a proximity sensor (103; capacitive sensor), displacement of a portion of a housing (col. 4, line 44-52).
Because Lee and Teil both disclose sensors for sensing displacement of a portion of a housing, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application so substitute the proximity sensor of Teil for the strain gauge of Lee to achieve the predictable result of sensing displacement of a portion of a housing.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
On pages 5-6 of the Remarks, Applicant argues that Adnan combined with Melker does not disclose a processor communicatively coupled to the accelerometer and configured to initiate execution upon receiving the wake-up signal.  However, the examiner notes that this argument is moot in light of Shekhar, which discloses a processor communicatively coupled to an accelerometer and configured to initiate execution upon receiving the wake-up signal (see paragraph [032] of Shekhar.  The examiner notes that Melker discloses a similar processor (Melker: col. 20, lines 20-28 and 38-44).  
On page 6 of the Remarks, Applicant argues that the Adnan-Melker-Lee combination does not disclose a pressure strain gauge configured to sense, in response to the initiated execution of the processor due to the wake-up signal. The examiner notes that the Adnan-Shekhar- Melker-Lee combination discloses the limitation in the rejection of claim 1.
On page 6 of the Remarks, Applicant argues that calculating the load on the compressor housing is not similar to producing a cycle count form the strain gauge output. However, the examiner notes that the claim does not require producing or determining a cycle count based on the strain gauge output.
On page 6 of the Remarks, Applicant argues that Olsson's pick-off unit is mounted inside the pump unit and is in direct contradiction with the claim limitations. The examiner respectfully disagrees. The examiner notes that the pick-off unit 8 of 
On page 7 of the Remarks, Applicant argues that the combinations were due to impermissible hindsight because the references did not provide any motivation to combine the references. The examiner respectfully disagrees. Shekhar and Melker are used order to reduce power consumption (Melker: col. 20, lines 25-28). Lee is used in order to measure parameters of the system and the pump including the work performed without having sensing devices attached to moving members in the interior of the system (Lee: paragraphs [0018] and [0040]). Olsson is used in order to measure the flow of a medium through a pump without the use of expensive flowmeters (Olsson: col. 1, lines 21-41). Since each of these references provides a motivation for using the disclosures of the respective reference, the combination of the references is not due to impermissible hindsight
On pages 7-8 of the Remarks, Applicant argues that the references teach away from each other. The examiner respectfully disagrees. Nothing in Adnan, Shekhar or Melker suggests that an accelerometer cannot be used to generate a wake-up signal in a pump system. Nothing in Olsson suggests that an externally mounted sensor cannot 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853